Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,18,22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Publication No. WO 2019/006745 A1 to Ericsson (hereinafter “Ericsson”, provided by Applicant through IDS).
As to claim 1, Ericsson discloses An apparatus comprising: 
an antenna array comprising: a first antenna element comprising a first feed port; and a second antenna element comprising a second feed port (Figs. 4, 5, page 17, line 2 – page 18, line 5, the topmost antenna and the connection connecting it to the topmost phase shifter 410 collectively teaching “first antenna element comprising a first feed port”, and the second antenna from the top and the connection connecting it to the second topmost phase shifter 410 collectively teaching “a second antenna element comprising a second feed port”; see two topmost antennas in Fig. 5 for similar teachings); and 
a wireless transceiver comprising: a set of dedicated transceiver paths comprising: a first dedicated transceiver path coupled to the first feed port; and a second dedicated transceiver path coupled to the second feed port (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, the pathway comprising the topmost phase shifter 410 connected to the topmost antenna and connecting it to the topmost amplitude modifier 450 teaching “a first dedicated transceiver path coupled to the first feed port”; and the pathway comprising the second topmost phase shifter 410 connected to the second antenna from the top and connecting it to the second topmost amplitude modifier 450 teaching “a second dedicated transceiver path coupled to the second feed port”; Fig. 5: pathway comprising topmost 550 and topmost 510 teaching “a first dedicated transceiver path coupled to the first feed port” and pathway comprising second topmost 550 and second topmost 510 teaching “a second dedicated transceiver path coupled to the second feed port”); 
a set of intermediate transceiver paths comprising: a first intermediate transceiver path (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, pathway comprising topmost 450 and topmost ADC 430; also see Fig. 5: topmost adc 530); and a second intermediate transceiver path (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, pathway comprising second topmost 450 and second topmost ADC 430; also see Fig. 5: second topmost adc 530); and 
a flexible beamforming network coupled between the set of dedicated transceiver paths and the set of intermediate transceiver paths (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, signal distribution circuitry 420 or 520, teaching “flexible beamforming network”), the flexible beamforming network configured to selectively:  
be in a first configuration that couples both the first dedicated transceiver path and the second dedicated transceiver path to the first intermediate transceiver path (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, in particular Fig. 6, disclosing that in the circuitry 420 or 520, “when the switches being on, the signal distribution circuitry is operable to distribute the phase-shifted first plurality of signals as the combined output signal at the first output port”, meaning that when the switch on the second topmost pathway in Fig. 6 is on, the first dedicated transceiver path comprising the topmost antenna/410 and the second dedicated transceiver path comprising the second topmost antenna/410 will both be connected to the first intermediate transceiver path comprising topmost 430 and 450, teaching this limitation); and be in a second configuration that connects the first dedicated transceiver path to the first intermediate transceiver path and connects the second dedicated transceiver path to the second intermediate transceiver path. (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, in particular Fig. 6, disclosing that in the circuitry 420 or 520, “when the switches being off, the signal distribution circuitry is operable to distribute the phase-shifted first plurality of signals as a plurality of output signals for digital beamforming beamforming”, meaning that when the switch on the second topmost pathway in Fig. 6 is off, the first dedicated transceiver path comprising the topmost antenna/410 will be connected to the first intermediate transceiver path comprising the topmost 430 and 450, and the second dedicated transceiver path comprising the second topmost antenna/410 will be connected to the second intermediate transceiver path comprising second topmost 430 and 450, teaching this limitation) 
As to claim 18, see rejection for claim 1.
As to claim 22, Ericsson discloses method for operating a flexible beamforming architecture, the method comprising: 
coupling, based on a first configuration, both a first dedicated transceiver path of a radio-frequency integrated circuit and a second dedicated transceiver path of the radio-frequency integrated circuit to a first intermediate transceiver path of the radio-frequency integrated circuit (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, in particular Fig. 6, disclosing that in the circuitry 420 or 520, “when the switches being on, the signal distribution circuitry is operable to distribute the phase-shifted first plurality of signals as the combined output signal at the first output port”, meaning that when the switch on the second topmost pathway in Fig. 6 is on [teaching the “first configuration”], the first dedicated transceiver path comprising the topmost antenna/410 and the second dedicated transceiver path comprising the second topmost antenna/410 will both be connected to the first intermediate transceiver path comprising topmost 430 and 450, teaching this limitation); 
operating an analog beamformer in an active state based on the first configuration (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, especially page 17, lines 15-20: “when analog beamforming is selected only the first output of the ADC 430 may be directly fed to the parts of baseband processing, since in this case the operations of analog beamforming have been performed in the phase shifter 410 and the signal distribution circuitry 420”, where “the first configuration” is taught by the first and second dedicated transceiver paths in Fig. 4 being connected to the path comprising the topmost, first ADC 430, teaching this limitation); 
connecting, based on a second configuration, the first dedicated transceiver path to the first intermediate transceiver path and connecting the second dedicated transceiver path to a second intermediate transceiver path of the radio-frequency integrated circuit (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, in particular Fig. 6, disclosing that in the circuitry 420 or 520, “when the switches being off, the signal distribution circuitry is operable to distribute the phase-shifted first plurality of signals as a plurality of output signals for digital beamforming beamforming”, meaning that when the switch on the second topmost pathway in Fig. 6 is off, the first dedicated transceiver path comprising the topmost antenna/410 will be connected to the first intermediate transceiver path comprising the topmost 430 and 450, and the second dedicated transceiver path comprising the second topmost antenna/410 will be connected to the second intermediate transceiver path comprising second topmost 430 and 450, teaching this limitation); and 
operating at least a portion of a digital beamformer in the active state based on the second configuration (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, especially page 17, lines 15-20: in Fig. 4, “the outputs of adc 430 may be fed to the digital beamformer 440 for further digital beamforming processing prior to the baseband processing, when the digital beamforming is selected”, where the “outputS of adc 430” are plural if the “second configuration” as discussed above is selected, teaching this limitation).
As to claim 23, Ericsson discloses the method as in the parent claim 22. 
Ericsson further discloses further comprising: coupling, based on the first configuration, the first dedicated transceiver path, the second dedicated transceiver path, a third dedicated transceiver path of the radio-frequency integrated circuit, and a fourth dedicated transceiver path of the radio-frequency integrated circuit to the first intermediate transceiver path (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, in particular Fig. 6, disclosing that in the circuitry 420 or 520, “when the switches being on, the signal distribution circuitry is operable to distribute the phase-shifted first plurality of signals as the combined output signal at the first output port”, meaning that when the switchES on the second, third and fourth topmost pathways in Fig. 6 are all on [further teaching the “first configuration”], the first dedicated transceiver path comprising the topmost antenna/410, the second dedicated transceiver path comprising the second topmost antenna/410, the third dedicated transceiver path comprising the third topmost antenna/410 and the fourth dedicated transceiver path comprising the fourth topmost antenna/410, will all be connected to the first intermediate transceiver path comprising topmost 430 and 450, teaching this limitation); 
connecting, based on the second configuration, the third dedicated transceiver path to a third intermediate transceiver path of the radio-frequency integrated circuit; and connecting, based on the second configuration, the fourth dedicated transceiver path to a fourth intermediate transceiver path of the radio-frequency integrated circuit. (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, in particular Fig. 6, disclosing that in the circuitry 420 or 520, “when the switches being off, the signal distribution circuitry is operable to distribute the phase-shifted first plurality of signals as a plurality of output signals for digital beamforming”, meaning that when the switches on the second, third and fourth topmost pathways in Fig. 6 are off, the first dedicated transceiver path comprising the topmost antenna/410 will be connected to the first intermediate transceiver path comprising the topmost 430 and 450, the second dedicated transceiver path comprising the second topmost antenna/410 will be connected to the second intermediate transceiver path comprising second topmost 430 and 450, the third dedicated transceiver path comprising the third topmost antenna/410 will be connected to the third intermediate transceiver path comprising third topmost 430 and 450, and the fourth dedicated transceiver path comprising the fourth topmost antenna/410 will be connected to the fourth intermediate transceiver path comprising fourth topmost 430 and 450, teaching this limitation)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,19,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. WO 2019/006745 A1 to Ericsson (hereinafter “Ericsson”, provided by Applicant through IDS), in view of U.S. Patent Publication No. 2021/0013909 A1 to Ono et al.
AS to claim 2, Ericsson discloses the apparatus as in the parent claim 1.
Ericsson does not appear to explicitly disclose “wherein the flexible beamforming network comprises: a first coupler circuit coupled to the first intermediate transceiver path; a first dedicated switch comprising: a first pole coupled to the first dedicated transceiver path; a first throw coupled to the first coupler circuit; and a second throw coupled to the first intermediate transceiver path; and a second dedicated switch comprising: a second pole coupled to the second dedicated transceiver path; a third throw coupled to the first coupler circuit; and a fourth throw coupled to the second intermediate transceiver path.”
Ono discloses wherein the flexible beamforming network comprises: a first coupler circuit coupled to the first intermediate transceiver path (Fig. 4, paragraphs 96-113, disclosing switch 18B [“first couple circuit”] connected to path comprising 17R, 19 and 130 [“first intermediate transceiver path”]); 
a first dedicated switch comprising: a first pole coupled to the first dedicated transceiver path (Fig. 4: “15e”, connected to the path leading up to 52 [“first dedicated transceiver path”]); a first throw coupled to the first coupler circuit (Fig. 4: “15c”, which is coupled ultimately to switch 18B [“first couple circuit”]); and a second throw coupled to the first intermediate transceiver path (Fig. 4: “15d”, which is connected to 210, 21R, 18B and then the path comprising 17R, 19 and 130 [“first intermediate transceiver path”]; and 
a second dedicated switch comprising: a second pole coupled to the second dedicated transceiver path (Fig. 4: “15a”, connected to the path leading up to 51 [“second dedicated transceiver path”]); a third throw coupled to the first coupler circuit (Fig. 4: “15c” [also disclosing third throw], which is coupled ultimately to switch 18B [“first couple circuit”]); and a fourth throw coupled to the second intermediate transceiver path. (Fig. 4: “15b”, which is coupled ultimately to the path comprising 12R, 19 and 130, i.e., “second intermediate transceiver path”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Ono discussed above, in conjunction with and to modify the teachings of Ericsson, to reject the limitations of this claim, since it would have been obvious for a PHOSITA modify the transceiver paths in Ericsson so that a couple design is incorporated to implement the recited configurations, as disclosed in Ono.  The cited references are in the same field of endeavor with regard to transceiver and antenna circuitry.  The suggestion/motivation would have been to optimize the functionalities of antenna and transceiver circuits. (Ono, paragraphs 1-9; Ericsson, pages 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 19, Ericsson discloses the apparatus as in the parent claim 18.
Ericsson does not appear to explicitly disclose “wherein the beamforming flexibility means comprises: coupling means for interfacing both the first dedicated transceiver path and the second dedicated transceiver path with the first intermediate transceiver path; first switching means for selectively connecting the first dedicated transceiver path to the coupling means based on the first configuration or connecting the first dedicated transceiver path to the first intermediate transceiver path based on the second configuration; and second switching means for selectively connecting the second dedicated transceiver path to the coupling means based on the first configuration or connecting the second dedicated transceiver path to the second intermediate transceiver path based on the second configuration.”
Ono discloses 
wherein the beamforming flexibility means comprises: coupling means for interfacing both the first dedicated transceiver path and the second dedicated transceiver path with the first intermediate transceiver path (Fig. 4, paragraphs 96-113, disclosing switch 18B [“coupling means”] connected to the path comprising 17R, 19 and 130 [“first intermediate transceiver path”], where 18B is also connected to the path comprising 15e and 52 [“first dedicated transceiver path”] and the path comprising 15a and 51 [“second dedicated transceiver path”]); 
first switching means for selectively connecting the first dedicated transceiver path to the coupling means based on the first configuration (Fig. 4, “15e” [“first switching means”], which connects 52 [“first dedicated transceiver path”] to 15c, and then to 18B [“coupling means”], teaching first configuration) or connecting the first dedicated transceiver path to the first intermediate transceiver path based on the second configuration (Fig. 4, “15e” [“first switching means”], which connects 52 [“first dedicated transceiver path”] to 15d, and then to 18B [“coupling means”], teaching this second configuration); and 
second switching means for selectively connecting the second dedicated transceiver path to the coupling means based on the first configuration (Fig. 4, “15a” [“second switching means”], which connects 51 [“second dedicated transceiver path”] to 15c, and then to 18B [“coupling means”], teaching first configuration) or connecting the second dedicated transceiver path to the second intermediate transceiver path based on the second configuration (Fig. 4, “15a” [“second switching means”], which connects 51 [“second dedicated transceiver path”] to 15b, and then to 18B [“coupling means”], teaching second configuration).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Ono discussed above, in conjunction with and to modify the teachings of Ericsson, to reject the limitations of this claim, since it would have been obvious for a PHOSITA modify the transceiver paths in Ericsson so that a couple design is incorporated to implement the recited configurations, as disclosed in Ono.  The cited references are in the same field of endeavor with regard to transceiver and antenna circuitry.  The suggestion/motivation would have been to optimize the functionalities of antenna and transceiver circuits. (Ono, paragraphs 1-9; Ericsson, pages 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 25, see rejection for claim 2.

Allowable Subject Matter
Claim 3-17,20-21,24,26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463